NUMBER 13-09-00647-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                              IN RE JAMES BELL McCOY, SR.


                             On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Rodriguez and Garza
                    Per Curiam Memorandum Opinion1

        Relator, James Bell McCoy, Sr., pro se and indigent, filed a petition for writ of

mandamus in the above cause on November 30, 2009, asking this Court to order the

Honorable Sandra Watts, Judge of the 117th District Court of Nueces County, to rule on

his “motion to compel,” filed on September 9, 2009.2 Relator’s “motion to compel” asked

the trial court to compel the district clerk to issue process in the underlying divorce case.



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W he n denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).

        2
          In addition to his petition for writ of m andam us, relator also filed a m otion to proceed in form a
pauperis and a m otion requesting leave of Court to file fewer copies. The Court herein GRANTS both
m otions.
The Court requested the real party in interest or the respondent to file a response to

relator's petition for writ of mandamus, and the Court has now received a response from

the Honorable Sandra Watts, respondent herein. According to the response, the district

clerk issued the requested service on May 12, 2009, the process was served on May 14,

2009, and the return of service was filed on May 15, 2009.

       Because relator has received his requested relief, relator’s petition for writ of

mandamus asking us to require respondent to rule is moot. See In re Kellogg Brown &

Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (holding that a case

becomes moot “if a controversy ceases to exist between the parties at any stage of the

legal proceedings”); State Bar of Texas v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994)

(stating that for a controversy to be justiciable, there must be a real controversy between

the parties that will be actually resolved by the judicial relief sought).

       The Court, having examined and fully considered the petition for writ of mandamus

and the response thereto, is of the opinion that this original proceeding has been rendered

moot. Accordingly, the Court DISMISSES the petition for writ of mandamus as moot. See

TEX . R. APP. P. 52.8(a).

                                                                  PER CURIAM


Delivered and filed the 19th
day of January, 2010.




                                               2